Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 1 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 2 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 3 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 4 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 5 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 6 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 7 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 8 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19   Entered: 07/15/19 17:43:19   Page 9 of
                                         15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19    Entered: 07/15/19 17:43:19   Page 10
                                        of 15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19    Entered: 07/15/19 17:43:19   Page 11
                                        of 15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19    Entered: 07/15/19 17:43:19   Page 12
                                        of 15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19    Entered: 07/15/19 17:43:19   Page 13
                                        of 15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19    Entered: 07/15/19 17:43:19   Page 14
                                        of 15
Case: 18-52014   Doc# 78-2   Filed: 07/15/19    Entered: 07/15/19 17:43:19   Page 15
                                        of 15
